Citation Nr: 1103460	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  07-02 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for bilateral hearing 
loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel






INTRODUCTION

The Veteran had active service from December 1960 to January 
1969.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from November 2005 and March 2006 decisions by the 
Department of Veterans Affairs (VA), Regional Office, (RO) in 
Honolulu, Hawaii.

The Veteran presently seeks to reopen a claim of service 
connection for bilateral hearing loss, last finally denied by the 
RO in July 2003.  The Veteran did not appeal the July 2003 
decision, and in order for VA to review the merits of the claim, 
the appellant must submit new and material evidence.  The Board 
is required to address this issue despite the RO's findings in 
the May 2007 Supplemental Statement of the Case.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 
F.3d 1380, 1383-1384 (Fed. Cir. 1996).  As such, the issue has 
been captioned as set forth above.

In July 2009, the Veteran testified at a personal hearing over 
which the undersigned Veterans Law Judge presided while at the 
RO.  A transcript of the hearing has been associated with the 
Veteran's claims file.

This matter was previously before the Board in August 2009, at 
which time it was remanded for additional development.  It is now 
returned to the Board for review.


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss was denied by 
the RO in a rating decision dated in July 2003, and the Veteran 
did not perfect a substantive appeal.

2.  Evidence submitted since the July 2003 RO decision relates to 
an unestablished fact necessary to substantiate the claim for 
service connection for bilateral hearing loss, and raises a 
reasonable possibility of substantiating the claim.

3.  Bilateral hearing loss did not have its onset during active 
service or result from disease or injury in service.


CONCLUSIONS OF LAW

1.  The unappealed July 2003 rating decision that denied the 
Veteran's claim of service connection for bilateral hearing 
became final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2010). 

2.  Additional evidence received since the July 2003 RO rating 
decision which denied service connection for bilateral hearing 
loss is new and material, and the claim for service connection 
for bilateral hearing loss is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156(a) (2010).

3.  The criteria for entitlement to service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 
1112, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA 
to assist a claimant at the time that he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of what they must do to substantiate their claims.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that the claimant is to provide; and (3) that VA will attempt to 
obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005). 
 In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, the notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or, (3) 
that a benefit could not have been awarded as a matter of law.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court (Supreme Court) held that the blanket presumption 
of prejudicial error in all cases imposed an unreasonable 
evidentiary burden upon VA.  Rather, the Supreme Court suggested 
that determinations concerning prejudicial error and harmless 
error should be made on a case-by-case basis.  Id.  As such, in 
conformance with the precedents set forth above, on appellate 
review the Board must consider, on a case-by-case basis, whether 
any potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in December 2005, May 2006, November 2009, 
December 2009, and July 2010 the Veteran was notified of the 
evidence not of record that was necessary to substantiate his 
claim.  He was told what information that he needed to provide, 
and what information and evidence that VA would attempt to 
obtain.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  The 
Veteran was also provided the requisite notice as to the Dingess 
requirements.

The foregoing correspondence also provided the Veteran with 
notice of what evidence and information was necessary to reopen 
his previously denied claim for service connection for bilateral 
hearing loss and to establish entitlement to the underlying claim 
for the benefit sought on appeal.  See Kent v. Nicholson, 20 Vet 
App 1 (2006).  

Next, the VCAA requires that VA make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate a 
claim.  The Veteran's relevant service and VA medical treatment 
records have been obtained.  In February 2010, the Veteran's 
claim was remanded so that a copy of a Social Security 
Administration decision granting disability benefits to the 
Veteran, along with the medical treatment records used in 
considering the Veteran's claim for disability benefits, could be 
obtained.  In October 2010, the Social Security Administration 
responded to VA's request by indicating that such medical records 
had been destroyed.  A VA Memorandum dated in October 2010 
confirmed that all efforts to obtain such information had been 
exhausted, and that further attempts would be futile.  There is 
no indication of any additional, relevant records that the RO 
failed to obtain.  The Veteran has also been medically evaluated.  
As such, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandates of the VCAA. 

Reopening the claim of service connection for bilateral hearing 
loss

Service connection may be granted for a disability resulting from 
an injury sustained or disease incurred in the line of duty or 
for aggravation of a pre-existing injury or disease in the line 
of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307 (2010).

In order to prevail on the issue of service connection for any 
particular disability, there must be evidence of a current 
disability; evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence, or in certain 
circumstances, lay evidence, of a nexus between an in-service 
injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. 
Cir. 2009).

Under 38 C.F.R. § 3.385, impaired hearing will be considered a 
disability for purposes of laws administered by VA when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  The failure to meet these criteria at the 
time of a Veteran's separation from active service is not 
necessarily a bar to service connection for hearing loss 
disability.  A claimant may nevertheless establish service 
connection for a current hearing loss disability by submitting 
evidence that the current disability is related to service.  See 
Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993); see also 38 
C.F.R. § 3.303(d) (2010); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995).

Service connection for certain organic disorders of the nervous 
system may be established based on a legal "presumption" by 
showing that either disability manifested itself to a degree of 
10 percent or more within one year from the date of separation 
from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2010).

Service connection may also be granted for disability shown after 
service, when all of the evidence, including that pertinent to 
service, shows that it was incurred in service.  See 38 C.F.R. § 
3.303(d) (2010); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

The Veteran is seeking service connection for bilateral hearing 
loss.  Because the Veteran did not submit a substantive appeal to 
the July 2003 rating decision which denied service connection for 
bilateral hearing loss, that determination became final based on 
the evidence then of record.  However, if new and material 
evidence is presented or secured with respect to a claim that has 
been disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108; Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it 
was not previously submitted to agency decision makers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  For the purpose of 
determining whether a case should be reopened, the credibility of 
the evidence added to the record is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Veteran has asserted that he currently has bilateral hearing 
loss which is manifested as a result of active service as a track 
vehicle mechanic for more than nine years without the use of ear 
protection during his period of active service.  

At the time of the July 2003 RO decision, the medical evidence of 
record included the Veteran's service treatment records and 
correspondence from the Veteran dated in April 2003 describing 
the onset of his hearing loss during service (to include as 
possibly being the result of exposure to herbicides).

The Veteran's Armed Forces Of The United States Report Of 
Transfer Or Discharge (DD Form 214) of record shows that his 
military occupational specialty during service was a track 
vehicle mechanic and an auto repairman.

The Veteran's service treatment records revealed that there were 
no reports of, treatment for, or diagnoses of bilateral hearing 
loss during his period of active service.  His entrance, re-
enlistment, and separation reports of medical examination dated 
in November 1960, December 1962, and December 1968, respectively, 
show that clinical evaluation of the ears, generally, was normal.  
Whispered voice tests were 15/15 in each ear.  In December 1962, 
the report included audiometric findings with pure tone 
thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
-
5
LEFT
5
5
5
-
5

The Board notes that service department audiometric readings 
prior to October 31, 1967, must be converted from American 
Standards Association (ASA) units to International Standard 
Organization (ISO) units.  The Board notes that, when converted 
to ISO units, the above in-service audiometric examination 
reflects auditory thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
-
10
LEFT
20
15
15
-
10

While threshold levels above 20 decibels indicate a hearing 
impairment, see Hensley, 5 Vet. App. at 157, VA regulations 
specify that hearing loss is not considered a disability unless 
the auditory threshold at 500, 1000, 2000, 3000, or 4000 Hertz is 
40 decibels or higher, or 26 decibels or higher for any three of 
such frequencies, see 38 C.F.R. § 3.385. Thus, although this in-
service audiometric examination reflects that the Veteran had a 
slight bilateral hearing impairment, such impairment did not 
constitute a hearing disability under VA regulations.

In the associated reports of medical history for each date, the 
Veteran indicated that he had never experienced ear trouble, 
running ears, or hearing loss.

The RO denied the Veteran's claim in July 2003, concluding that 
there was no evidence showing that the bilateral hearing loss was 
related to active service.  The RO concluded that there was no 
evidence of a bilateral hearing loss disability in service and no 
evidence of a current bilateral hearing loss disability.  The 
Veteran did not appeal this decision, therefore, it became final.

In June 2005, the Veteran submitted a request to reopen his 
previously denied claim of service connection for bilateral 
hearing loss.  In support of his claim, he submitted  VA 
outpatient treatment records dated from October 2003 to August 
2005.  In June 2004, it was indicated that the Veteran exhibited 
signs of hearing loss, and that he should be evaluated further.

A VA audiological evaluation report dated in April 2005 shows 
that the Veteran had sensorineural hearing loss in both ears, 
with very poor understanding.  Pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
+100
105+
105+
105+
LEFT
40
+80+
80+
80+
75+

There were no speech audiometry findings provided.

In November 2005 correspondence, the Veteran reiterated that he 
was exposed to acoustic trauma during service as a tank mechanic.  
He added that he did field maintenance and was exposed to loud 
engines of the tanks and artillery fire.

In letters dated in December 2005 and April 2006, the Veteran 
reported similar daily exposure to acoustic trauma during service 
in both Germany and Vietnam.  He noted that he was experiencing 
symptoms of hearing loss during service, but that he did not 
report it because he was afraid of being medically disqualified 
from service.

An Informal Conference Report dated in August 2006 shows that the 
Veteran provided a history consistent that that set forth above.  
He added that the noise from the vehicle engines were like jet 
engines, and that he did not wear any hearing protection. 

A VA audio examination report dated in August 2006 shows that the 
examiner reviewed the Veteran's entire claims file in conjunction 
with conducting the examination of the Veteran.  The Veteran 
provided a history of working as a mechanic during service; and 
that following service he worked on oil rigs for two years, 
construction for two years, in an unspecified factory for six 
months, in an IV tube factory for four years, and as a 
psychiatric technician for 10 years.  He described decreased 
hearing in both ears ever since active service.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
95
NR
NR
NR
LEFT
40
65
105
105
105

Speech audiometry revealed speech recognition ability of two 
percent in the right ear and of 10 percent in the left ear.  The 
diagnosis was mild to profound sensorineural hearing loss in both 
ears.  The examiner opined that the hearing loss was less likely 
as not caused by or a result of acoustic trauma in service.  The 
examiner explained that the December 1962 screening indicated 
hearing within normal limits through 4000 hertz, and that it was 
more likely that the hearing loss had  been incurred while the 
Veteran had unprotected noise exposure while working oil rigs, in 
the construction industry, and while working in factories after 
service.

In his Appeal To Board Of Veterans' Appeals (VA Form 9) dated in 
January 2007, the Veteran identified some inconsistencies set 
forth in the August 2006 VA examination report.  He clarified 
that he had not been an auto mechanic in service, but a track and 
wheel mechanic.  He also indicated that mandatory hearing 
protection had been enforced on all of the jobs he had worked 
since his discharge from service.  He reiterated that he had more 
than nine years of noise exposure during his period of active 
service.

In March 2007, the Veteran testified at a personal hearing over 
which a hearing officer of the RO presided.  The Veteran 
reiterated a history consistent with that as set forth above.  He 
emphasized the more than nine years of exposure to acoustic 
trauma in service, and that it was mandatory to use ear 
protection in his various places of employment following service.

A VA audio examination report dated in April 2007 shows that the 
examiner reviewed the Veteran's entire claims file in conjunction 
with conducting the examination of the Veteran.  The Veteran 
denied pre-service noise exposure, to include recreational and 
occupational noise exposure.  He described his inservice exposure 
to acoustic trauma while working as a tank and personnel carrier 
engine mechanic.  Following service, he described working at a 
truck stop from 1970 to 1971 without the use of ear protection as 
it was not a particularly loud work environment; working in oil 
fields from 1972 to 1977, with the mandatory use of hearing 
protection 100 percent of the time; working for a high pressure 
water manufacturer from 1977 to 1979, with the mandatory use of 
hearing protection 100 percent of the time; working for a glass 
molding plant from 1979 to 1981, with the mandatory use of 
hearing protection 100 percent of the time; working for an IV 
tube manufacturing plant from 1981 to 1984, with the mandatory 
use of hearing protection 100 percent of the time; going to 
psychiatric tech school from 1984 to 1985; working as a 
psychiatric tech for a California hospital from 1985-1999; 
working in apartment rental management from 1999 to 2001; and 
being unemployed since 2001.  Examination of the ears revealed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
90
105
NR
NR
LEFT
40
65
105
100
100

Speech audiometry revealed speech recognition ability of eight 
percent in the each ear.  The diagnosis was mild to profound 
sensorineural hearing loss in both ears.  The examiner concluded 
that he could not resolve the issue of whether the Veteran's 
hearing loss was caused by or the result of acoustic trauma in 
service without resorting to mere speculation.

During his July 2009 Travel Board hearing, the Veteran restated a 
history consistent with that as set forth above.  He emphasized 
the more than nine years of exposure to acoustic trauma in 
service, and that it was mandatory to use ear protection in his 
various places of employment following service.  He described 
experiencing hearing loss since service, but that he would not 
tell his employers so as not to jeopardize his employment.

In light of the foregoing, the Board finds that new and material 
evidence has been received to reopen the claim for service 
connection for bilateral hearing loss.  The above evidence bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and by itself 
or in connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly decide 
the merits of the Veteran's claim.  The additional medical 
evidence of record since the July 2003 RO decision includes the 
medical evidence of a current bilateral hearing loss disability, 
and the Veteran's statements and testimony that he has had 
hearing loss ever since service.  For these reasons, the Board 
finds that new and material evidence has been received, and the 
claim for service connection for bilateral hearing loss is 
reopened.

Merits Determination Analysis

Having reopened the issue of entitlement to service connection 
for bilateral hearing loss, the Board will now address the issue 
on the merits.

Although the Veteran has asserted that he was exposed to noise 
during his period of active service while working as a track 
vehicle mechanic without the use of ear protection for more than 
nine years, his service treatment records are completely negative 
of reports of, treatment for, or diagnoses of bilateral hearing 
loss.  More so, in his December 1968 separation report of medical 
history, he specifically indicated that he had never experienced 
hearing loss.  The Veteran's service treatment records, to 
include his separation physical examination, are highly probative 
as to the Veteran's condition during service and at the time of 
his release from active duty, as they were generated with the 
specific purpose of ascertaining the Veteran's then-physical 
condition, as opposed to his current assertions which may be 
proffered in an attempt to secure VA compensation benefits.  See 
Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that 
although formal rules of evidence do not apply before the Board, 
recourse to the Federal Rules of Evidence may be appropriate if 
it assists in the articulation of the reasons for the Board's 
decision). The service treatment records, to include the December 
1968 separation examination report, are entirely negative for any 
symptoms associated with a bilateral hearing loss disability and 
weigh heavily against the claim.

There is no indication of a diagnosis of bilateral hearing loss 
or tinnitus of record until the June 2004 VA outpatient treatment 
record suggesting that the Veteran had bilateral hearing loss, 
which is more than 35 years following separation from service.  
Evidence of a prolonged period without medical complaint and the 
amount of time that elapsed since military service, can be 
considered as evidence against a claim.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).

The Board finds probative the August 2006 opinion of the VA 
examiner which concluded that the hearing loss was less likely as 
not caused by or a result of acoustic trauma in service.  This 
opinion is considered probative as it was definitive, based upon 
a complete review of the Veteran's entire claims file, and 
supported by detailed rationale.  Accordingly, the opinion is 
found to carry significant weight.  Among the factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness and 
detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000).  The Veteran has not provided any competent medical 
evidence to rebut the opinion against the claim or otherwise 
diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 
488, 492-93 (1995).

The Board has also considered the April 2007 opinion of the VA 
examiner which concluded that the issue of whether the Veteran's 
hearing loss was caused by or the result of acoustic trauma in 
service could not be resolved without resorting to mere 
speculation.  In this regard, the law provides that service 
connection may not be based on a resort to speculation or remote 
possibility.  38 C.F.R. § 3.102 (2010); Obert v. Brown, 5 Vet. 
App. 30, 33 (1993).

In view of the inservice findings of bilateral hearing that was 
within normal limits,  and the lengthy period following service 
without treatment, there is no evidence of continuity of 
symptomatology, and this weighs against the Veteran's claim.  The 
Board recognizes the Veteran's contentions that he has had 
continuous bilateral hearing loss since active service.  When a 
condition may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  In such 
cases, the Board is within its province to weigh that testimony 
and to make a credibility determination as to whether that 
evidence supports a finding of service incurrence and continuity 
of symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

To the extent that the Veteran is able to observe continuity of 
bilateral hearing loss, his opinion is outweighed by the 
competent medical evidence.  Simply stated, the Veteran's service 
treatment records (containing no competent medical evidence of 
bilateral hearing loss) and post-service treatment records 
(showing no complaints, symptoms, findings or diagnoses 
associated with bilateral hearing loss until June 2004, and no 
competent medical evidence linking the reported bilateral hearing 
loss to the Veteran's service) outweigh the Veteran's 
contentions. 

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, there is 
no competent medical opinion supporting a relationship between 
service and the current hearing loss.  While the Board is 
sympathetic to the Veteran's claim, and he is certainly competent 
to describe that which he experienced in service, there is no 
indication that the Veteran possesses the requisite medical 
knowledge or education to render a probative opinion involving 
medical diagnosis or medical causation.

As such, service connection for bilateral hearing loss must be 
denied.  There is no evidence of a chronic disability during the 
Veteran's period of active service, or continuity of 
symptomatology after such period of active service, and no 
probative medical evidence associating the current bilateral 
hearing loss to service.

The Board also notes that there is no evidence of record to 
suggest that the Veteran had manifested a bilateral hearing loss 
disability to a compensable degree within one year following his 
separation from active service.  As such, service connection 
based upon a presumption under the provisions of 38 U.S.C.A. § 
1112; 38 C.F.R. §§ 3.307, 3.309, is not warranted.

Finally, the Board notes that when filing his initial claim in 
December 2002, the Veteran asserted that this hearing loss may 
have been the result of exposure to Agent Orange during his 
period of active service.  For Veterans with a tour of duty in 
the Republic of Vietnam during the Vietnam Era, exposure to Agent 
Orange is presumed.  See 38 C.F.R. § 3.307(a)(6)(iii) (2010).  
However, hearing loss is not among the diseases which have been 
associated with exposure to certain herbicide agents, such as 
Agent Orange.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 
3.309(e), 3.313.  VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically determined 
that a presumption of service connection is warranted.  While the 
Veteran is not precluded from establishing service connection 
with proof of actual direct causation, no such favorable medical 
opinion has been presented.  See Stefl v. Nicholson, 21 Vet. App. 
120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

There can be no doubt from review of the record that the Veteran 
rendered honorable and faithful service for which the Board is 
grateful, and the Veteran is sincere in his belief that his 
hearing loss is related to his active service.  While the Board 
has carefully reviewed the record in depth, it has been unable to 
identify a basis upon which service connection may be granted.  
The Board has also considered the benefit of the doubt rule in 
this case, but as the preponderance of the evidence is against 
the claim, the evidence is not in equipoise, and there is no 
basis to apply it.  See U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 49.


ORDER

New and material evidence having been received, the claim of 
service connection for bilateral hearing loss is reopened, and to 
this extent only the appeal is granted.

Service connection for bilateral hearing loss is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


